Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an after-final amendment filed on 07/06/2022 for application number 17/188,852. Claims 20, 26-28, and 32-33 have been amended. Claims 1-19, 23-24, and 30-31 are cancelled. Claims 20-22, 25-29, and 32-34 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 07/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent Nos. 10382347 and 10999205 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
Claims 20-22, 25-29, and 32-34 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Padhye et al. (SIGCOMM 1998; hereinafter “Padhye”)
Kloper (US 2003/0112878 A1).
Katsuyama et al. (US 2005/0289395 A1; hereinafter “Katsuyama”), 
Vinokour et al. (US 2010/0208588 A1; hereinafter “Vinokour”)
Gupta et al. (US 2016/0352866 A1; hereinafter “Gupta”)
Baillargeon et al. (US 2014/0092736 A1; hereinafter “Baillargeon”)
Bugenhagen (US 8,830,833 B2)
Oguchi (US 2013/0163455 A1)

Regarding claim 20, the prior art of record documents, individually or in combination, do not disclose the following feature, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“predicting, by said first TCP predictor on said first device, a throughput of said network path; and wherein a Circuit Information Rate (CIR) associated to the first TCP predictor is modified based on said predicted throughput.”

In contrast, the closest prior art, Padhye discloses a method for predicting a throughput of a Transmission Control Protocol (TCP) path between a sender and a receiver coupled by a network path (Sec. 1), the method comprising: transmitting, by a first TCP predictor on a first device, a number of test packets over the network path (Sec. 2 and Fig. 2: Fig. 4); receiving, by a second TCP predictor on a second device, said test packets and sending reply packets to the first TCP predictor on said first device, said reply packets including a timestamp (Fig. 4; Sec. 2); and determining one or more network metrics of the network path based on said reply packets (Sec 2.1 and Figs. 1-4).
Gupta discloses polling data from said first and second TCP predictors, by a central controller ([0145]; [0177] and Fig. 18).
Kloper discloses a method, implemented in a network, for predicting a throughput of a Transmission Control Protocol (TCP) path between a sender and a receiver over a network path ([0067]; [0082]; [0129]; [0180]).
Katsuyama discloses a method, implemented in a network, for measuring a round trip time, a network metric, for the network path between a client and a server ([0026] and Fig. 1).
Vinokour discloses a method, implemented in a network, for modifying one or more traffic control functions associated to the sender based on a throughput associated with the downstream queue (Abstract).
But Padhye, Gupta, Kloper, Katsuyama, and Vinokour fail to disclose “predicting, by said first TCP predictor on said first device, a throughput of said network path; and wherein a Circuit Information Rate (CIR) associated to the first TCP predictor is modified based on said predicted throughput”. 
Other prior art of record documents also do not disclose the claimed feature. Therefore, claim 20 is allowable over the prior art of record. 

The same reasoning applies to claim 28 mutatis mutandis.  Accordingly, claims 20-22, 25-29, and 32-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471